DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner notes that Claim 28 recites “extends perpendicular to a longitudinal axis” which was not disclosed in the original specification. Claim 30 recites “the second and fourth edges each extending perpendicular to the longitudinal axis” which was also not disclosed in the original specification. Claim 36 recites “extending perpendicular to the longitudinal axis” which was not disclosed in the original specification. Claim 39 recites “extends perpendicular” which was not disclosed in the original specification Claim 40 recites “wherein the flange has a height substantially equivalent to a pitch of the first thread” which was not disclosed in the original specification.  While drawings can provide support for claimed features, the specification did not say the drawings are to scale and to use definitive or exact terms like “perpendicular” are not necessarily supported. Should applicant recite “generally/substantially perpendicular” then the original drawings would provide support for that. 
As such Claims 28, 30, 36, 39, 40 have an effective filing date as of the filing of the current application February 1, 2021 and this application should be listed as a continuation in part. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations of Claims 28, 30, 36, 39 and 40 (see priority section above) were not disclosed in the original specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first, second, third and fourth edges” (claim 30) must be shown and/or identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant recites first, second, third and fourth “edges” where the first and third “edges” extend at an acute angle relative to the longitudinal axis and the second and fourth “edges” extend perpendicular to the longitudinal axis, where looking at Figure 27, it seems that applicant are referring to surfaces of the threads and not actual “edges”. It is not clear how “edges” meet the limitations as an edge is more or less a corner. Clarification is requested and applicant will examiner with art as best understood. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 in view of Saidha US 2010/0094345.
	Regarding Claim 21, Carruth discloses a spinal construct (Fig 1a-1b) comprising: 	a coupling member including a first thread (#108p), a second thread (#108d), the first thread being configured to be positioned in a first opening of an implant (#101) such that the first thread engages a thread of the implant (Fig 1a, paragraph 61);
	 a connector (#130) including a first section (left section, Fig 1a) and a second section (right section, Fig 1a), the first section comprising a second opening (#142) and a recess (#144, Fig 1d), the first section being engageable with the implant such that the first opening is disposed in the recess (Fig 1a, paragraph 68) and the second thread extends through the second opening (Fig 1a),
	 the second section comprising spaced apart arms (see Fig below), inner surfaces of the arms defining a cavity (see Fig below) configured for disposal of a spinal rod (#106, Fig 1a); and 
	a part (#132) comprising a third thread (internal thread of #132) engageable with the second thread (paragraph 61, Fig 1a-1b).


    PNG
    media_image1.png
    352
    476
    media_image1.png
    Greyscale


	Carruth discloses the claimed invention as discussed above where the diameter of the second thread (#108p) is smaller than the first thread (#108d) but does not disclose a flange positioned between the first thread and the second thread, the flange having a diameter greater than a diameter of the first opening, the diameter of the flange being greater than a diameter of the second opening.
	Saidha discloses a similar device (Fig 13-14) comprising a coupling member (#410, Fig 14) including a first thread (#116), a second thread (#120) and a flange (#415) positioned between the first thread and the second thread (Fig 14), the first thread being configured to be positioned in a first opening (opening of implant #20) of an implant (Fig 13) such that the first thread engages a thread of the implant (Fig 13, paragraph 89, where Fig 13-14 is similar to the previous embodiments but includes flange #415, paragraph 76), the flange having a diameter greater than a diameter of the first opening (Fig 13); a connector (#450), a part (#122) comprising a third thread (internal thread of #122) engageable with the second thread (Fig 14, paragraph 77), the flange having a diameter greater than a diameter of the first opening (Fig 13), the flange preventing the inner or lower surface of the connector from contacting the implant (end of paragraph 89).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the coupling member of Carruth to include a flange in between the first and second threads in view of Saidha above because it helps prevent an inner or lower surface of the connector from contacting the implant. The examiner notes that with the modification, the flange would have a greater diameter than the first thread as well as the second thread and thus it would have also been obvious than with the modification, the diameter of the flange would also be greater than the diameter of the first and second openings. 

	Regarding Claim 22, Carruth as modified discloses the flange is configured to be positioned between an uppermost surface of the implant and an inner surface of the connector (see Fig below, Fig 13 in Saidha where with the modification, the flange would be positioned between an upper most surface of the implant and the inner surface of the connector), the inner surface defining the recess (see Fig below).


    PNG
    media_image2.png
    344
    369
    media_image2.png
    Greyscale


	Regarding Claim 23, Carruth as modified discloses the flange is configured to be spaced apart from an uppermost surface of the implant (when the first thread #108p of Carrruth is not fully threaded onto the implant) and directly engage an inner surface of the connector (with the modification, the inner surface of the connector would directly engage the flange) such that the flange distributes a load from the connector to the implant (since the connector contacts the flange, load from the connector would be distributed to the flange), the inner surface defining the recess (as discussed in claim 22 above, see fig in claim 22).

	Regarding Claim 24, Carruth as modified discloses the flange is configured to be spaced apart from an uppermost surface of the implant and directly engage an inner surface of the connector (when the first thread #108p of Carrruth is not fully threaded onto the implant) such that the connector is rotatable on and relative to the flange to facilitate orientation of the spinal rod and a spinal rod disposed in a cavity of the implant (Fig 1a, in Carruth where the recess is above spinal rod #106 and the connector would be able to rotate), the inner surface defining the recess (as discussed in claim 22 above, see fig in claim 22).

	Regarding Claim 25, Carruth as modified the diameter of the flange defines a maximum diameter of the coupling member (with the modification, the flange would be larger in diameter than the first and second threads and thus define the max diameter for the coupling member).

	Regarding Claim 26, Carruth as modified the diameter of the flange is greater than a major diameter of the first thread and a major diameter of the second thread (with the modification, the flange would be larger in diameter than the first and second threads and thus be larger than the major diameters of the first and second threads).

	Regarding Claim 27, Carruth as modified the first thread (#108d in Carruth) has a major diameter greater than a major diameter of the second thread (#108p in Carruth, see Fig 1b and paragraph 65 in Carruth).

	Regarding Claim 28, Carruth as modified the flange is non-helical (Fig 14 in Saidha) and extends substantially perpendicular to a longitudinal axis defined by the coupling member (Fig 14 in Saidha where it extends generally perpendicular to the longitudinal axis of the coupling member and with the modification would also have the same configuration).
	However, it appears the flange is perpendicular to a longitudinal axis of the coupling member (Fig 14 in Saidha). Thus it would have been an obvious matter of design choice to one skilled in the art at a time before the effective filing date of the claimed invention to modify the flange of Carruth as modified to be perpendicular to the longitudinal axis of the coupling member, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a flange for a coupling member. In re Dailey and Eilers, 149 USPQ 47 (1966).

	Regarding Claim 33, Carruth as modified discloses a bottom surface of the flange is spaced apart from the arms of the implant (when the second thread #108p of Carrruth is not fully threaded onto the implant) and an opposite top surface of the flange directly engages an inner surface of the connector (with the modification, the inner surface of the connector would directly engage the flange), the inner surface of the connector defining the recess (see Fig below).

    PNG
    media_image2.png
    344
    369
    media_image2.png
    Greyscale

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 and Saidha US 2010/0094345, as applied to claim 21 above, and in further view of Jackson US 2007/0055244.
	Carruth as modified discloses the claimed invention as discussed above where the coupling member is in the form of a set screw (Fig 1b in Carruth), where the second thread (#1018p in Carruth) is located in an upper portion of the coupling member (Fig 1b in Carruth) and above the flange (as modified by Saidha) but does not disclose the coupling member includes a break off portion, the second thread being positioned between the flange and the break off portion.
	Jackson discloses a coupling member (#432, Fig 22) having a break off portion (#438) located at the top of the coupling member (Fig 22-23) so that when the
coupling member is threaded, the break off portion will break off when a preselected torque is reach and prevent over torqueing of the coupling member (paragraph 89, 117).
	It would have been obvious to one having ordinary skill in the art at a time before
the effective filing date of the claimed invention to modify Carruth as modified to include
a break off portion at the top of the coupling member in view of Jackson so that when threading the coupling member, the break off portion will break off when a preselected torque is reached and prevent over torqueing of the coupling member. It is noted that with the modification to include the break off portion at the top of the coupling member, the second thread would be positioned between the flange and break off portion. 

Claims 30, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong US 2018/0228516.
	Regarding Claim 21, Armstrong discloses spinal construct (Fig 25-27) comprising: 
	a coupling member including a first thread, a second thread and a flange positioned between the first thread and the second thread (see Fig below), the first thread being configured to be positioned in a first opening of an implant such that the first thread engages a thread of the implant (see Fig below, Fig 27), the flange having a diameter greater than a diameter of the first opening (see Fig below, Fig 27);
	a connector including a first section and a second section, the first section comprising a second opening (see Fig below) and a recess (recess shown in Fig 27), the first section being engageable with the implant such that the first opening is disposed in the recess and the second thread extends through the second opening (see Fig below, Fig 27), the second section comprising spaced apart arms, inner surfaces of the arms defining a cavity configured for disposal of a spinal rod (see Fig below), the diameter of the flange being greater than a diameter of the second opening (see Fig below, Fig 27); and 
	a part comprising a third thread engageable with the second thread (see Fig below, Fig 27), 

    PNG
    media_image3.png
    684
    821
    media_image3.png
    Greyscale

	Regarding Claim 30, Armstrong discloses the coupling member extends along a longitudinal axis (see Fig below) between opposite proximal and distal ends (see Fig below), the proximal end comprising the second thread (see Fig below and Fig above), the distal end including the first thread (see Fig below and Fig above), the first thread comprising opposite first and second edges (see Fig below), the second edges facing away from the distal end, the second thread comprising opposite third and fourth edges, the fourth edges facing away from the proximal end (see Fig below), the first and third edges each extending at an acute angle relative to the longitudinal axis (see Fig below), the second and fourth edges each extending substantially perpendicular to the longitudinal axis.

    PNG
    media_image4.png
    567
    934
    media_image4.png
    Greyscale

	Armstrong does not disclose the second and fourth edges extend perpendicular to the longitudinal axis.
	However, it appears the second and fourth edges are perpendicular to a longitudinal axis of the coupling member (Fig 27). Thus it would have been an obvious matter of design choice to one skilled in the art at a time before the effective filing date of the claimed invention to modify the second and fourth edges to extend perpendicular to the longitudinal axis, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing threads for a coupling member. In re Dailey and Eilers, 149 USPQ 47 (1966). See MPEP 2144.04
	Regarding Claim 36, Armstrong discloses the coupling member extends along a longitudinal axis between opposite proximal and distal ends (see Fig and rejection in claim 30 above), the proximal end comprising the second thread, the distal end including the first thread (see Figs above) , the flange comprising opposite proximal and distal surfaces (top and bottom surfaces of flange #530, Fig 27) and a side surface connecting (outer side surface of flange #530, Fig 25-27) the proximal surface to the distal surface, the proximal and distal surfaces each extending substantially perpendicular to the longitudinal axis across an entire width of the coupling member.
	Armstrong does not disclose the proximal and distal surfaces extend perpendicular to the longitudinal axis.
	However, it appears the proximal and distal surfaces are perpendicular to a longitudinal axis of the coupling member (Fig 27). Thus it would have been an obvious matter of design choice to one skilled in the art at a time before the effective filing date of the claimed invention to modify the proximal and distal surfaces to extend perpendicular to the longitudinal axis, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of a flange for a coupling member. In re Dailey and Eilers, 149 USPQ 47 (1966). See MPEP 2144.04



Claims 31, 34-35, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 in view of Saidha US 2010/0094345.
	Regarding Claim 31, Carruth discloses a spinal construct (Fig 1a-1b) comprising: 
	an implant (see Fig below) comprising spaced apart arms defining a first opening and a first cavity (see Fig below), inner surfaces of the arms defining a first thread (paragraph 61, Fig 1a, first thread engages with thread #108d); 	a first rod (#106) disposed in the first cavity (Fig 1a); 
	a coupling member including a second thread, a third thread (see Fig below), the second thread being configured to be positioned in the first opening such that the second thread engages the first thread (see Fig below, Fig 1a), 
	a connector including a first section and a second section, the first section comprising a second opening and a recess (see Fig below), the first section engaging the implant such that the first opening is disposed in the recess and the second thread extends through the second opening (see Fig below, Fig 1a), the second section comprising spaced apart arms, inner surfaces of the arms of the second section defining a second cavity (see Fig below),
	 a second spinal rod (#107) disposed in the second cavity; and 
	a part comprising a third thread engageable with the second thread (see Fig below, Fig 1a).


    PNG
    media_image5.png
    745
    760
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    442
    580
    media_image6.png
    Greyscale

	Carruth discloses the claimed invention as discussed above where the diameter of the second thread (#108p) is smaller than the first thread (#108d) but does not disclose a flange positioned between the first thread and the second thread, the flange having a diameter greater than a diameter of the first opening, the diameter of the flange being greater than a diameter of the second opening.
	Saidha discloses a similar device (Fig 13-14) comprising a coupling member (#410, Fig 14) including a first thread (#116), a second thread (#120) and a flange (#415) positioned between the first thread and the second thread (Fig 14), the first thread being configured to be positioned in a first opening (opening of implant #20) of an implant (Fig 13) such that the first thread engages a thread of the implant (Fig 13, paragraph 89, where Fig 13-14 is similar to the previous embodiments but includes flange #415, paragraph 76), the flange having a diameter greater than a diameter of the first opening (Fig 13); a connector (#450), a part (#122) comprising a third thread (internal thread of #122) engageable with the second thread (Fig 14, paragraph 77), the flange having a diameter greater than a diameter of the first opening (Fig 13), the flange preventing the inner or lower surface of the connector from contacting the implant (end of paragraph 89).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the coupling member of Carruth to include a flange in between the first and second threads in view of Saidha above because it helps prevent an inner or lower surface of the connector from contacting the implant. The examiner notes that with the modification, the flange would have a greater diameter than the first thread as well as the second thread and thus it would have also been obvious than with the modification, the diameter of the flange would also be greater than the diameter of the first and second openings. 

	
	Regarding Claim 34, Carruth as modified discloses the flange is spaced apart from the arms of the implant (when the second thread #108p of Carrruth is not fully threaded onto the implant) and directly engages an inner surface of the connector (with the modification, the inner surface of the connector would directly engage the flange) such that the flange distributes a load from the connector to the implant (since the connector contacts the flange, load from the connector would be distributed to the flange), the inner surface defining the recess (as discussed in claim 33 above, see fig in claim 33).

	Regarding Claim 35, Carruth as modified discloses the flange is spaced apart from the arms of the implant (when the second thread #108p of Carrruth is not fully threaded onto the implant) and directly engages an inner surface of the connector (with the modification, the inner surface of the connector would directly engage the flange) such that the connector is rotatable on and relative to the flange to facilitate orientation of the first spinal rod relative to the second spinal rod (Fig 1a, in Carruth where the recess is above spinal rod #106 and the connector would be able to rotate), the inner surface of the connector defining the recess (as discussed in claim 33 above, see Fig in claim 33).

	Regarding Claim 38, Carruth as modified discloses the first thread has a major diameter greater than a major diameter of the second thread (paragraph 61, Fig 1a in Carruth where since the second thread #108d is received in the first thread of the implant, the first thread would have a greater major diameter).

	Regarding Claim 37, Carruth as modified discloses the claimed invention as discussed above but does not explicitly disclose the flange has a height substantially equivalent to a pitch of the first thread.
	However, Saidha discloses the flange (#415, Fig 14) appears to have a height substantially equivalent to a pitch of the first thread (as seen in Fig 14 in Saidha, where the height of flange looks to be substantially equivalent to the height of first thread #116. 
	As such, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Carruth as modified to have the flange have a height substantially equivalent to a pitch of the first thread in view of Saidha, as this would provide known dimensions for a flange. It is noted that it would have been an obvious matter of design choice to one skilled in the art at a time before the effective filing date of the claimed invention to modify the flange have a height substantially equivalent to a pitch of the first thread, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04. 


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 and Saidha US 2010/0094345, as applied to claim 31 above, and in further view of Stein US 2017/0348026
Carruth as modified disclose the claimed invention as discussed above where a bottom surface of the part (bottom of #132 in Carruth) directly engages a top surface of the connector (as seen in Fig 1a of Carruth) but does not disclose the bottom surface and top surface are planar.
Stein discloses a similar device (Fig 3) with a coupling member (#54), the lower portion of the coupling member to be placed in a first opening of an implant (#1), an upper portion of the coupling member extends through a second opening (#32) of a connector, a part (#58) having a thread engageable with the thread of the coupling member (Fig 4, paragraph 33), a  planar bottom surface of the part (bottom of #58 as seen in Fig 4) directly engages a planar top surface (Fig 4) of the connector (Fig 4).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the bottom surface of the part and the top surface of the connector of Carruth as modified to be planar in view of Stein because this is a known type of surfaces for a part and connector that engage each other. 


Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong US 2018/0228516.
Regarding Claims 31, 40, Armstrong discloses a spinal construct (Fig 26-27) comprising: 	an implant comprising spaced apart arms defining a first opening and a first cavity (see Fig below), inner surfaces of the arms defining a first thread (threaded to engage coupling member #500, Fig 26-27); 
a first rod disposed in the first cavity (see Fig below, Fig 26-27); 
a coupling member including a second thread, a third thread and a circumferential flange positioned between the second thread and the third thread, the second thread being configured to be positioned in the first opening such that the second thread engages the first thread, the flange having a diameter greater than a diameter of the first opening (see Fig below, Fig 26-27); 
a connector including a first section and a second section, the first section comprising a second opening (se Fig below) and a recess (recess seen in Fig 26-27), the first section engaging the implant such that the first opening is disposed in the recess and the second thread extends through the second opening (see Fig below, Fig 26-27), the second section comprising spaced apart arms, inner surfaces of the arms of the second section defining a second cavity (see Fig below, Fig 26-27); 
a second spinal rod disposed in the second cavity (paragraph 106, for rod #180); and a part comprising a third thread engageable with the second thread (see Fig below, Fig 26-27), 
wherein the flange has a height substantially equivalent to a pitch of the first thread (best seen in Fig 26), wherein the first thread has a major diameter greater than a major diameter of the second thread (as seen in Fig 26), and wherein the flange is non-helical (Fig below and Fig 26) and extends substantially/generally perpendicular to a longitudinal axis defined by the coupling member (Fig 26).

    PNG
    media_image7.png
    705
    817
    media_image7.png
    Greyscale

	Armstrong does not disclose the flange extends perpendicular to a longitudinal axis defined by the coupling member.
	However, it appears the flange is perpendicular to a longitudinal axis of the coupling member (Fig 26). Thus it would have been an obvious matter of design choice to one skilled in the art at a time before the effective filing date of the claimed invention to modify the flange to be perpendicular to the longitudinal axis of the coupling member, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a flange for a coupling member. In re Dailey and Eilers, 149 USPQ 47 (1966). See MPEP 2144.04


Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest, Jackson US 2005/0049588 shows a coupling member with a particular thread configuration. The other references show other connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773